
	

113 S791 IS: Follow the Money Act of 2013
U.S. Senate
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 791
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2013
			Mr. Wyden (for himself
			 and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 and
		  the Internal Revenue Code of 1986 to require the disclosure of contributions
		  and expenditures for independent Federal election-related activity, and for
		  other purposes.
	
	
		1.Short
			 title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Follow the Money Act of
			 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title,
				etc.
					TITLE I—Comprehensive reporting of independent Federal
				election-related expenditures and contributions
					Sec. 101. Reporting of independent Federal election-related
				activity expenditures and covered contributions.
					Sec. 102. Increase in reporting thresholds for candidate only
				political committees.
					Sec. 103. Instant disclosure system for
				contributions.
					Sec. 104. Modification of rules relating to disclaimer
				statements required for certain communications.
					Sec. 105. Statements disavowing communications.
					Sec. 106. Filing by Senate candidates with
				commission.
					TITLE II—Regulation of independent Federal election-related
				activity by tax-exempt entities
					Sec. 201. Excise tax on certain tax-exempt organizations
				failing to report election-related expenditures.
					Sec. 202. Loss of tax-exempt status for certain organizations
				failing to register or report election-related expenditures and
				contributions.
					Sec. 203. Section 527 political organizations required to file
				with FEC.
					Sec. 204. Application of whistleblower protections.
					TITLE III—Other provisions
					Sec. 301. Joint regulatory authority and advisory
				opinions.
					Sec. 302. Denial of business expense deductions for certain
				businesses failing to report donations and independent Federal election-related
				activity expenditures.
					Sec. 303. Prohibition on discrimination against
				donors.
					Sec. 304. Severability.
				
			IComprehensive
			 reporting of independent Federal election-related expenditures and
			 contributions
			101.Reporting of
			 independent Federal election-related activity expenditures and covered
			 contributions
				(a)DefinitionsSection
			 7701(a) of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraphs:
					
						(51)Independent
				Federal election-related activity expenditure
							(A)In
				generalThe term independent Federal election-related
				activity expenditure means—
								(i)any expenditure
				that—
									(I)considering the
				facts and circumstances, a reasonable person would conclude is made solely or
				substantially for the purpose of influencing or attempting to influence the
				nomination or election of any individual to any Federal office (including an
				expenditure for a public communication that promotes, attacks, supports, or
				opposes a candidate); and
									(II)that is not made
				in concert or cooperation with, or at the suggestion of a candidate, the
				candidate's authorized committee, or a political party committee; and
									(ii)any payment made
				to another person if the transferor knows or has reason to know that such
				payment will be used to fund an expenditure described in clause (i).
								(B)Regulations and
				advisory opinionsFor authority with respect joint regulations
				and advisory opinions, see section 301 of the Follow the Money Act of 2013.
							(C)Other
				termsFor purposes of this paragraph, the terms
				candidate, Federal office, election, and
				public communication have the meaning given such terms under
				section 301 of the Federal Election Campaign Act of 1971.
							(52)Covered
				contribution
							(A)In
				generalThe term covered contribution means anything
				of value received by an independent political actor (as defined in section
				351(1) of the Federal Election Campaign Act of 1971) which can be used by such
				person to make an independent Federal election-related activity
				expenditure.
							(B)ExceptionsA
				receipt from another person shall not be taken into account under subparagraph
				(A)—
								(i)if such receipt
				occurred in a commercial transaction in the ordinary course of business;
								(ii)to the extent of
				the fair market value of any goods or services provided by the organization to
				such person in consideration for such amount; or
								(iii)if such receipt
				was derived from investments made by the independent political actor (as so
				defined).
								(C)Regulations and
				advisory opinionsFor authority with respect joint regulations
				and advisory opinions, see section 301 of the Follow the Money Act of
				2013.
							.
				(b)Registration
			 and reportingTitle III of the Federal Election Campaign Act of
			 1971 (2 U.S.C. 431) is amended—
					(1)by inserting
			 before section 301 the following:
						
							AFunds provided to
				candidates
							,
						and(2)by adding at the
			 end the following new subtitle:
						
							BDisclosure of
				other election-related expenditures and receipts
								351.DefinitionsIn this subtitle:
									(1)Independent
				political actor
										(A)In
				generalThe term independent political actor means,
				with respect to any Federal election cycle, any person that—
											(i)makes independent
				Federal election-related activity expenditures of $10,000 or more during such
				Federal election cycle;
											(ii)receives
				contributions which—
												(I)are intended by
				the transferor and understood by the recipient to be substantially used for
				making Independent Federal election-related activity expenditures, and
												(II)aggregate
				$10,000 or more during such Federal election cycle; or
												(iii)makes qualified
				solicitations to 500 or more persons during such Federal election cycle.
											For
				purposes of clause (iii), the term qualified solicitation means
				any solicitation which discloses to contributors that a portion of funds
				received in response to the solicitation will be utilized for independent
				Federal election-related activity expenditures.(B)Exclusion of
				candidate-only political committeesThe term independent
				political actor shall not include any political committee that
				exclusively makes contributions (whether direct, in-kind, or via coordinated
				communications) to candidates.
										(2)Federal
				election cycleThe term Federal election cycle means
				the period beginning on January 1 of any odd numbered year and ending on
				December 31 of the following year.
									(3)Independent
				Federal election-related activity expenditureThe term
				independent Federal election-related activity expenditure has the
				meaning given such term under section 7701(51) of the Internal Revenue Code of
				1986.
									(4)Covered
				contributionThe term covered contribution has the
				meaning given such term under section 7701(52) of the Internal Revenue Code of
				1986.
									352.Organization
				of independent political actors
									(a)Personnel
										(1)In
				generalEach independent political actor shall designate—
											(A)a treasurer;
				and
											(B)a responsible
				individual.
											(2)TreasurerAs
				provided by the Commission in regulations—
											(A)the treasurer of
				an independent political actor shall have similar duties and responsibilities
				of the treasurer of a political committee under subsections (b), (c), and (d)
				of section 302; and
											(B)rules similar to
				the rules of section 302(i) shall apply.
											(3)Joint and
				several liabilityThe treasurer and responsible individual shall
				be jointly and severally liable with the independent political actor for any
				acts or omissions to which this Act applies.
										(b)Organization of
				accounts of independent political actors
										(1)Safe harbor
				accountEach independent political actor may elect to have a
				segregated safe harbor account with respect to each Federal election cycle
				consisting of so much of the covered contributions (including dues) received
				from a person during the Federal election cycle as does not exceed the lesser
				of—
											(A)$1,000; or
											(B)the amount of
				covered contributions (including dues) received from such person.
											(2)Supplemental
				contributions accountEach independent political actor may elect
				to have a segregated supplemental contribution account consisting of the dues
				and other covered contributions that—
											(A)are received in
				that account; and
											(B)are to be used
				only for the purpose of making independent Federal election-related activity
				expenditures.
											353.Registration
									(a)In
				generalEvery person who is
				an independent political actor with respect to a Federal election cycle shall
				file a registration statement with the Commission not later than 10 days after
				such person becomes an independent political actor within the meaning of
				section 351(1).
									(b)Contents of
				registration statementThe registration statement shall include
				the following:
										(1)Registrant
				informationThe name and address of the independent political
				actor, the treasurer of the independent political actor, the responsible
				individual with respect to the independent political actor, and such other
				information as the Commission may require.
										(2)Method for
				reporting contributionsAn election with respect to which of the
				following methods the independent political actor elects to use for reporting
				covered contributions received during the federal election cycle:
											(A)All
				receiptsA method under which the independent political actor
				elects to report all covered contributions received during the Federal election
				cycle.
											(B)Use of safe
				harbor contribution accountA method under which the independent
				political actor elects to make independent Federal election-related activity
				expenditures only from amounts allocated to the safe harbor account of the
				independent political actor.
											(C)Use of
				supplemental contribution accountsA method under which the
				independent political actor—
												(i)elects to make
				independent Federal election-related expenditures only from amounts allocated
				to the supplemental contributions account of such independent political actor;
				and
												(ii)reports all
				covered contributions made to the supplemental contribution account of such
				independent political actor.
												(D)Use of safe
				harbor and supplemental contribution accountsA method under
				which the independent political actor—
												(i)elects make
				independent Federal election-related expenditures only from amounts allocated
				to the safe harbor and supplemental contributions account of such independent
				political actor; and
												(ii)reports all
				covered contributions made to the supplemental contribution account of such
				independent political actor.
												(E)Alternative
				allocation planA method under which the independent political
				actor elects to make independent Federal election-related expenditures and
				reports covered contributions under an alternative allocation plan approved by
				the Commission.
											An
				election under this subsection shall apply to a Federal election cycle and
				shall be irrevocable for such Federal election cycle.(c)Registration
				numberThe Commission shall designate a registration number for
				each independent political actor registered under this subsection.
									(d)AmendmentsAny
				change in information previously submitted in a registration statement of an
				independent political actor shall be reported not later than 10 days after the
				date of the change.
									354.Reporting by
				independent political actors
									(a)Requirement To
				file
										(1)In
				generalEvery treasurer of an independent political actor shall
				file a statement with the Commission containing the information described in
				subsection (b).
										(2)Timing of
				reporting
											(A)In
				generalThe statement required to be made under paragraph (1)
				shall be filed with the Commission at the times such statement would be
				required to be filed if such person were an authorized political committee of a
				candidate.
											(B)Covered
				contributions
												(i)In
				generalOn and after the date the Commission establishes the
				instant disclosure system described in section 103(a) of the
				Follow the Money Act of 2013,
				each treasurer of an independent political actor which accepts a covered
				contribution shall file, not later than the time provided under clause (ii), a
				statement with the Commission containing the information described in clause
				(iii).
												(ii)Timing of
				reportingThe statement required to be made under clause (i)
				shall be filed with the Commission—
													(I)in the case of a
				covered contribution made by check, before the date on which such check has
				been cashed or deposited into an account of the independent political
				actor;
													(II)in the case of a
				covered contribution made by credit card or debit card, within 48 hours of the
				receipt of such contribution; and
													(III)in any other
				case, within 10 days of the receipt of such contribution.
													(iii)Contents of
				statementEach statement required to be filed under this clause
				shall contain the information required under subsection (b)(2).
												(b)Contents of
				statementEach statement required to be filed under this
				subsection shall contain the following:
										(1)independent
				Federal election-related activity expendituresWith respect to
				each independent Federal election-related activity expenditure made by the
				person—
											(A)The date and
				amount of such expenditure.
											(B)The name and
				address of the person to whom such expenditure is made.
											(C)The purpose of
				the expenditure.
											(D)Whether such
				expenditure is in support of, or in opposition to, a candidate, as well as the
				name and office sought by such candidate.
											(E)Whether the
				source of any Federal-related activity expenditures was from—
												(i)the safe harbor
				account of the independent political actor,
												(ii)a supplemental
				contributions account of the independent political actor, or
												(iii)another
				source.
												(2)Covered
				contributions
											(A)In
				generalWith respect to each covered contribution, subject to
				subparagraphs (A), (B), and (C), the date and amount of each covered
				contribution received by an independent political actor.
												(i)All receipts
				methodIn the case of any independent political actor who has
				made an election under section 352(b)(2)(A), the identification of each person
				who made covered contributions to such independent political actor during the
				Federal election cycle.
												(ii)Supplemental
				contributions accountsIn the case of an independent political
				actor who has made an election under section 353(b)(2)(B), the identification
				of each person who made a covered contribution deposited into any such account
				during the Federal election cycle.
												(iii)Alternative
				allocation planIn the case of an independent political actor who
				enters into an alternative allocation plan with the Commission under section
				353(b)(2)(C), the information required to be reported under such alternative
				allocation plan.
												(B)Look through
				reporting for certain transfersIn the case of any covered
				contribution received by an independent political actor which is a independent
				Federal election-related activity expenditure of another independent political
				actor (hereinafter in this subparagraph referred to as the
				transferor) which is described in clause (ii) of section
				7701(a)(51)(A) of the Internal Revenue Code of 1986, the independent political
				actor receiving such covered contribution shall attribute the amount of the
				covered contribution to the transferee and to each person identified in a
				report of the transferee under this paragraph before the date of such
				contribution in the proportion that the amount of covered contributions so
				identified by the transferee in such reports bears to the amount of the covered
				contribution received by the independent political actor.
											(c)Confidentiality
				protectionsThe Commission
				may prescribe regulations to provide for an exception to the public disclosure
				of the identity of a person who makes a covered contribution under this section
				if—
										(1)the aggregate such contributions made by
				such person was $5,000 or less; and
										(2)such person has demonstrated that
				disclosure of the person’s identity will place the person at a particularized
				and specific risk of substantial injury to his or her person or business as a
				consequence of the disclosure.
										355.EnforcementFor purposes of section 309—
									(1)a violation of
				section 354(a) shall be treated as a violation of section 304(a) for purposes
				of subsection (4)(C) thereof, and
									(2)the amount
				required to be paid under any conciliation agreement or civil penalty imposed
				for a violation of section 304 or section 354 shall be reduced by the amount of
				any tax imposed and paid under section 4969 of the Internal Revenue Code of
				1986.
									.
					(c)Coordination
			 with existing requirements
					(1)Definition of
			 political committeeSection 301(4) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 434(4)) is amended by adding at the end the
			 following flush sentence:
						Such
			 term shall not include any person who is an independent political actor, as
			 defined in section 351(1)..(2)Prohibition on
			 transfer of funds from political committeesSection 313(b) of
			 such Act (2 U.S.C. 439a(b)) is amended by adding at the end the following new
			 paragraph:
						
							(3)Transfers for
				independent Federal election-related activity expendituresA
				contribution to a political committee may not be—
								(A)transferred to a
				safe harbor account or a supplemental contribution account of an independent
				political actor (as defined by section 351); or
								(B)otherwise used
				for an independent Federal election-related activity expenditure (as defined in
				section
				351).
								.
					(3)Termination of
			 duplicate reporting requirements
						(A)Independent
			 expenditures
							(i)In
			 generalSection 304(c) of such Act (2 U.S.C. 434(c)) is amended
			 by adding at the end the following new paragraph:
								
									(4)TerminationThis
				subsection shall not apply to expenditures made after December 31,
				2014.
									.
							(ii)Conforming
			 amendmentSection 304((g) of such Act (2 U.S.C. 434(g)) is
			 amended by adding at the end the following new paragraph:
								
									(5)TerminationThis
				subsection shall not apply to expenditures made after December 31,
				2014.
									.
							(B)Electioneering
			 communicationsSection 304(f) of such Act (2 U.S.C. 434(f)) is
			 amended by adding at the end the following new paragraph:
							
								(8)TerminationParagraph
				(1) shall not apply to expenditures made after December 31,
				2014.
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to
			 contributions and expenditures made after December 31, 2014.
				102.Increase in
			 reporting thresholds for candidate only political committees
				(a)In
			 generalSubparagraphs (A) and (F) of section 304(b)(3) of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 434(b)(3)(A)) are each amended
			 by striking  in excess of $200 and inserting in excess of
			 $1,000.
				(b)Political
			 committeesParagraph (3) of section 304(e) of such Act (2 U.S.C.
			 434(e)) is amended to read as follows:
					
						(3)ItemizationIf
				a political committee has—
							(A)receipts to which
				this subsection applies from any person in excess of $200 for any calendar
				year, or
							(B)disbursements to
				which this subsection applies to any person in excess of $1,000 for any
				calendar year,
							the
				political committee shall separately itemize its reporting for such person in
				the same manner as required in paragraphs (3)(A), (5), and (6) of subsection
				(b)..
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 contributions and expenditures made after December 31, 2014.
				103.Instant
			 disclosure system for contributions
				(a)In
			 generalNot later than January 1, 2015, the Federal Election
			 Commission shall make available an instant disclosure system for use in
			 reporting contributions under section 304 of the Federal Election Campaign Act
			 of 1971 (2 U.S.C. 434) and covered contributions under section 354 of such Act.
			 Such system shall include a free internet-based system or free software through
			 which participants may report.
				(b)Use of system
			 by political committeesSection 304(a) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 434) is amended by adding at the end the
			 following new paragraph:
					
						(13)Reporting of
				contributions for certain political committees
							(A)In
				generalOn and after the date the Commission establishes the
				instant disclosure system described in section 103(a) of the
				Follow the Money Act of 2013,
				each treasurer of a political committee which accepts a reportable contribution
				shall file, not later than the time provided under subparagraph (B), a
				statement with the Commission containing the information described in
				subparagraph (C).
							(B)Timing of
				reportingThe statement required to be made under subparagraph
				(A) shall be filed with the Commission—
								(i)in the case of a
				reportable contribution made by check, before the date on which such check has
				been cashed or deposited into an account of the independent political
				actor;
								(ii)in the case of a
				reportable contribution made by credit card or debit card, within 48 hours of
				the receipt of such contribution; and
								(iii)in any other
				case, within 10 days of the receipt of such contribution.
								(C)Contents of
				statementEach statement required to be filed under this
				subsection shall contain—
								(i)the
				identification of the person who made the contribution, and
								(ii)the date and
				amount of each contribution made by such person during the federal election
				cycle.
								(D)Reportable
				contributionFor purposes of this paragraph, the term
				reportable contribution means any contribution which would be
				required to be reported by the political committee under subparagraphs (A) or
				(B) of subsection (b)(3) on a report submitted under paragraph (2), (3), or (4)
				if such report covered activity through the day the statement under
				subparagraph (A) were
				filed.
							.
				104.Modification of
			 rules relating to disclaimer statements required for certain
			 communications
				(a)Applying
			 requirements to all independent Federal election-Related activity
			 expendituresSection 318(a)
			 of the Federal Election Campaign Act of 1971 (2 U.S.C. 441d(a)) is amended by
			 striking  or whenever any person makes a disbursement for the purpose of
			 financing communications expressly advocating the election or defeat of a
			 clearly identified candidate, or and inserting whenever an
			 independent political actor makes a independent Federal election-related
			 activity expenditure consisting of a public communication, or whenever any
			 person.
				(b)Stand by your ad
			 requirements
					(1)Maintenance of
			 existing requirements for communications by political parties and other
			 political committeesSection 318(d)(2) of such Act (2 U.S.C.
			 441d(d)(2)) is amended—
						(A)in the heading, by
			 striking others and inserting
			 political
			 committees;
						(B)by striking
			 subsection (a) and inserting subsection (a) which is paid
			 for by a political committee (including a political committee of a political
			 party); and
						(C)by striking
			 or other person each place it appears.
						(2)Special
			 disclaimer requirements for radio and television
			 communicationsSection 318 of such Act (2 U.S.C. 441d) is amended
			 by adding at the end the following new subsection:
						
							(e)Communications by others
								(1)In
				generalAny communication
				described in paragraph (3) of subsection (a) which is paid for by an
				independent political actor and transmitted through radio or television shall
				include, in addition to the requirements of that paragraph, the
				following:
									(A)The name of the
				independent political actor, conveyed by audio.
									(B)The registration
				number of the independent political actor, conveyed by audio.
									(C)The top 3 funders
				with respect to the registrant (as described in paragraph (2)), together with
				the city or residence of each such funder, unless, on the basis of criteria
				established in regulations promulgated by the Commission, the communication is
				of such short duration that including the top 3 funders with respect to the
				registrant would constitute a hardship to the person paying for the
				communication by requiring a disproportionate amount of the communication’s
				content to consist of the top 3 funders.
									(2)Top 3
				fundersFor purposes of
				paragraph (1), the top 3 funders described in this paragraph are the 3 persons
				who provided the largest covered contributions to the independent political
				actor during the Federal election cycle. The Commission shall provide for rules
				determining the top 3 funders in any case in which 2 or more persons are
				reported as having provided covered contributions.
								(3)Manner of
				statementThe information
				required under paragraph
				(1)
								.
					(3)Application to
			 certain mass mailingsSection
			 318(a)(3) of such Act (2 U.S.C. 441d(a)(3)) is amended to
			 read as follows:
						
							(3)if not authorized
				by a candidate, an authorized political committee of a candidate, or its
				agents, shall clearly state—
								(A)the name and
				permanent street address, telephone number, and, if applicable, the World Wide
				Web address of the person who paid for the communication;
								(B)if the communication is a independent
				Federal election-related activity expenditure made by an independent political
				actor—
									(i)the name, registration number, and
				permanent street address, telephone number, and, if applicable, the World Wide
				Web address of the independent political actor;
									(ii)the name of the treasurer of the
				independent political actor; and
									(iii)each person who would be included in the
				top 3 funders which would be submitted with respect to the communication if the
				communication were transmitted through television, if any (as determined in
				accordance with subsection (e)(2); and
									(C)that the
				communication is not authorized by any candidate or candidate’s
				committee.
								.
					(4)Application to
			 political robocallsSection
			 318 of such Act (2
			 U.S.C. 441d), as amended by paragraph (2), is further amended
			 by adding at the end the following new subsection:
						
							(f)Special rules
				for political robocalls
								(1)Requiring
				communications to include certain disclaimer statementsAny communication consisting of a political
				robocall which would be subject to the requirements of subsection (e) if the
				communication were transmitted through radio or television shall include the
				following:
									(A)The name and city
				and state of residence of the independent political actor.
									(B)The registration
				number of the independent political actor.
									(C)A phone number
				associated with the independent political actor where individuals may call with
				questions and comments and which is staffed during all hours in which such
				political robocalls are made and for 1 hour after the last such political
				robocall was made.
									(D)The top 3 funders
				with respect to the registrant (as described in subsection (e)(2)).
									(2)Timing of
				certain statementThe
				statements required to be included under paragraph (1) shall be made at the
				beginning of the political robocall, unless, on the basis of criteria
				established in regulations promulgated by the Commission, the communication is
				of such short duration that including the statement in the communication would
				constitute a hardship to the person paying for the communication by requiring a
				disproportionate amount of the communication’s content to consist of the
				statement.
								(3)Political
				robocall definedIn this subsection, the term political
				robocall means any outbound telephone call—
									(A)in which a person is not available to speak
				with the person answering the call, and the call instead plays a recorded
				message; and
									(B)which promotes, supports, attacks, or
				opposes a candidate for election for Federal
				office.
									.
					(5)Additional
			 authority
						(A)In
			 generalSection 318 of such Act (2 U.S.C. 441d), as amended by
			 paragraph (4), is further amended by adding at the end the following new
			 subsection:
							
								(g)Certain
				requirements determined by the CommissionThe Commission may by
				regulation prescribe disclosure requirements in addition to those required by
				this section for communications paid for through independent Federal
				election-related activity expenditures, including requirements for
				communications using new
				technologies.
								.
						(B)RulemakingNot
			 later than August 1 of each odd numbered year beginning with calendar year
			 2015, the Federal Election Commission shall issue an advanced notice of
			 proposed rulemaking with respect to regulations under section 318(g) of the
			 Federal Election Campaign Act of 1971.
						(c)Effective
			 dateThe amendments made by this section shall apply to
			 communications made after December 31, 2014, and shall take effect without
			 regard to whether or not the Federal Election Commission has promulgated
			 regulations to carry out such amendments.
				105.Statements
			 disavowing communicationsSection 304 of the Federal Election Campaign
			 Act of 1971 (2 U.S.C. 434), as amended by this Act, is amended by adding at the
			 end the following new subsection:
				
					(k)Statements of
				disavowal
						(1)In
				generalA candidate or an authorized committee of a candidate may
				file with the Commission a statement disavowing any public communication which
				is not made in cooperation, consultation, or concert with such candidate or
				authorized committee.
						(2)Publication of
				statementThe Commission shall make such statement publicly
				available on the Commission's
				website.
						.
			106.Filing by
			 Senate candidates with commission
				(a)In
			 generalSection 302(g) of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 432(g)) is amended to read as
			 follows:
					
						(g)Filing with the
				commissionAll designations, statements, and reports required to
				be filed under this Act shall be filed with the
				Commission.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 designations, statements, and reports required to be filed after the date that
			 is 2 months after the date of the enactment of this Act.
				IIRegulation of
			 independent Federal election-related activity by tax-exempt entities
			201.Excise tax on
			 certain tax-exempt organizations failing to report election-related
			 expenditures
				(a)In
			 generalChapter 42 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subchapter:
					
						HReporting
				election-related activity
							
								Sec. 4968. Taxes on failure to report certain election-related
				  activity.
							
							4968.Taxes on
				failure to report certain election-related activity
								(a)In
				general
									(1)On the
				organizationThere is hereby imposed on each failure to report
				described in subsection (b) by a covered tax-exempt organization a tax equal to
				10 percent of the unreported amount. The tax imposed by this paragraph shall be
				paid by the organization.
									(2)On the
				responsible personUnless a failure to report described in
				subsection (b) is not due to negligence or intentional disregard, there is
				hereby imposed on the responsible individual with respect to the organization
				to which the failure to report relates, a tax equal to
				21/2 percent of the amount thereof. The tax imposed by
				this paragraph shall be paid by the responsible individual.
									(b)Failures To
				report described in this subsectionA failure to report is
				described in this subsection if such failure is a failure to report a covered
				contribution or an independent Federal election-related activity expenditure
				under section 354 of such Act. For purposes of this section, a failure to
				accurately report an amount shall be treated as a failure to report such amount
				to the extent of the difference between the amount required to be reported and
				the amount so reported.
								(c)Reduction in
				amount of tax
									(1)Taxes on the
				organizationThe tax imposed under subsection (a)(1) shall be
				reduced by any amount paid by such organization in connection with the failure
				to report described in subsection (b)—
										(A)under any
				conciliation agreement with the Federal Election Commission under section 309
				of the Federal Election Campaign Act of 1971, or
										(B)under a civil
				penalty imposed by the Commission.
										(2)Taxes on the
				responsible individualThe tax imposed under subsection (a)(2)
				shall be reduced by any amount paid by such responsible individual in
				connection with the failure to report described in subsection (b)—
										(A)under any
				conciliation agreement with the Federal Election Commission under section 309
				of the Federal Election Campaign Act of 1971, or
										(B)under a civil
				penalty imposed by the Commission.
										(d)Other
				definitionsFor purposes of this section—
									(1)Covered
				tax-exempt organizationThe term covered tax-exempt
				organization means any organization which—
										(A)without regard to
				any failure described in subsection (b)—
											(i)would be
				described in section 501(c) and exempt from taxation under section 501(a),
				or
											(ii)is a political
				organization (as defined in section 527), and
											(B)is an independent
				political actor (as defined in section 351(1) of such Act).
										(2)Responsible
				individualThe term responsible individual means,
				with respect to any covered tax-exempt organization, the individual designated
				as a responsible individual under section 352(a) of the Federal Election
				Campaign Act of 1971.
									(e)AbatementIf
				it is established to the satisfaction of the Secretary that a failure to report
				described in subsection (b) was due to reasonable cause and not negligence or
				intentional disregard, then any tax imposed under subsection (a) with respect
				to such failure (including interest) shall not be assessed and, if assessed,
				the assessment shall be abated and, if collected, shall be credited or refunded
				as an
				overpayment.
								.
				(b)Conforming
			 amendmentThe table of subchapters for chapter 42 of such Code is
			 amended by adding at the end the following new item:
					
						
							SUBCHAPTER H—Reporting election-related
				activity
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 contributions and expenditures made after December 31, 2014.
				202.Loss of
			 tax-exempt status for certain organizations failing to register or report
			 election-related expenditures and contributions
				(a)In
			 generalPart I of subchapter F of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 section:
					
						506.Requirement to
				register and report independent Federal election-related activity
				expenditures
							(a)In
				general
								(1)Loss of
				tax-exempt statusAn organization described in section 501(c)
				shall not be exempt from taxation under section 501(a), and a political
				organization described in section 527 shall not be exempt from tax under such
				section, for any period after the date described in paragraph (2) if such
				organization is required to register under section 303 or 353 of the Federal
				Election Campaign Act of 1971 or report under section 304 or 354 of such Act
				and fails to do so or, in the case of a report under such section 304 or 354,
				files an inaccurate report.
								(2)Time of loss of
				exemptionThe date described in this paragraph is the date on
				which the first failure described in paragraph (1) occurred.
								(b)Exceptions
								(1)Safe
				harborNotwithstanding subsection (a), an organization shall not
				fail to be treated as exempt from tax under section 501(a) or section 527 if
				the sums for which there was a failure to report under section 304 or 354 of
				the Federal Election Campaign Act of 1971 aggregates $25,000 or less.
								(2)Best
				effortsAn organization shall not fail to be treated as exempt
				from tax under section 501(a) or section 527 if the Secretary determines that
				the treasurer or responsible person with respect to such organization (within
				the meaning of section 352 of the Federal Election Campaign Act of 1971) has
				made best efforts to comply with the requirements to which the failure relates.
				In any case in which such failure relates to a failure to report the
				identification (as defined in section 301 of such Act) of a person, such best
				efforts shall not be considered to have been made unless the treasurer or
				responsible person made efforts to contact the person through multiple means of
				communication and attempted to use publicly available information to establish
				such identification.
								(c)Denial of
				reinstatementAny organization to which subsection (a) applies,
				and any responsible individual with respect to such organization (as defined in
				section 4968(d)(2))—
								(1)shall not be
				eligible to apply for exemption from taxation under section 501(a), and
								(2)shall not be
				treated as a political organization under section 527,
								before
				the end of the Federal election cycle (as defined in section 351(2) of the
				Federal Election Campaign Act of 1971) in which the failure described in
				subsection (a) occurred.(d)Reasonable
				cause exceptionIf it is established to the satisfaction of the
				Secretary that a failure described in subsection (a)(1) was due to reasonable
				cause and not negligence or intentional disregard, then subsection (a) shall
				not
				apply.
							.
				(b)Conforming
			 amendments
					(1)Section 501(a) of
			 such Code is amended by striking or 503 and inserting
			 503, or 506.
					(2)The table of
			 sections for part I of subchapter F of chapter 1 of such Code is amended by
			 adding at the end the following new item:
						
							
								Sec. 506. Requirement to register and report independent
				Federal election-related activity
				expenditures.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 contributions and expenditures made after December 31, 2014.
				203.Section 527
			 political organizations required to file with FECSection 527(j) of such Code is amended by
			 adding at the end the following new paragraph:
				
					(8)Nonapplication
				to independent political actors
						(A)In
				generalIn the case of a political organization which is an
				independent political actor (as defined in section 351 of the Federal Election
				Campaign Act of 1971)—
							(i)such political
				organization shall file statements and reports in accordance with section 354
				of the Federal Election Campaign Act of 1971, and
							(ii)this subsection
				shall not apply with respect to information required to be included on such
				statements.
							(B)Cross-referenceFor
				failure to meet the requirements of subparagraph (A), see sections 506 and
				4968.
						.
			204.Application of
			 whistleblower protectionsParagraph (5) of section 7623(b) of the
			 Internal Revenue Code of 1986 is amended by striking any action
			 and inserting any action which relates to a violation of section 506 or
			 to any other action.
			IIIOther
			 provisions
			301.Joint
			 regulatory authority and advisory opinions
				(a)Regulations and
			 forms
					(1)Joint
			 regulationsNot later than September 30, 2014, the Secretary of
			 the Treasury, or the Secretary's delegate, and the Federal Election Commission
			 shall prescribe joint regulations with respect to—
						(A)the definitions
			 of the terms independent Federal election-related activity
			 expenditure and covered contribution, as defined in section
			 7701(a) of the Internal Revenue Code of 1986 and section 351 of the Federal
			 Election Campaign Act of 1971, as added by this Act, and
						(B)forms and
			 regulations necessary to carry out the registration and reports required under
			 sections 353 and 354 of the Federal Election Campaign Act of 1971.
						(2)Treasury
			 regulationsIn the case that the joint regulations described in
			 paragraph (1) have not been prescribed by September 31, 2014, the Secretary of
			 the Treasury, or the Secretary's delegate, shall prescribe such regulations not
			 later than December 1, 2014, and such regulations shall apply with respect to
			 the administration, application, and enforcement of the Federal Election
			 Campaign Act of 1971.
					(3)Rule of
			 constructionThe regulations promulgated under this subsection
			 shall prescribe that the substance of any transaction shall control over the
			 form of the transaction.
					(b)Advisory
			 opinions
					(1)In
			 generalThe Secretary of the Treasury, or the Secretary's
			 delegate, in consultation with the Federal Election Commission, shall issue
			 advisory opinions on requests relating to the matters described under
			 subsection (a)(1).
					(2)User
			 feesThe Secretary of the Treasury is authorized to impose user
			 fees to cover the costs of any advisory opinions requested under paragraph (1),
			 and the Secretary is authorized to transfer to the Federal Election Commission,
			 and the Commission is authorized to accept, the portion of such fees which is
			 determined to be related to costs incurred by the Commission in connection with
			 an advisory opinion.
					(3)Sense of
			 CongressIt is the sense of Congress that advisory opinions under
			 this section shall be furnished within 30 days of the request unless public
			 interest requires otherwise.
					302.Denial of
			 business expense deductions for certain businesses failing to report donations
			 and independent Federal election-related activity expenditures
				(a)Denial of
			 deduction for election-Related activity expenditures
					(1)In
			 generalParagraph (1) of section 162(e) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
						
							(1)In
				generalNo deduction shall be allowed under subsection (a)
				for—
								(A)any independent
				Federal election-related activity expenditure (as defined in section
				7701(a)(51)), or
								(B)any amount paid
				or incurred in connection with—
									(i)influencing
				legislation,
									(ii)participation
				in, or intervention in, any political campaign on behalf of (or in opposition
				to) any candidate for public office,
									(iii)any attempt to
				influence the general public, or segments thereof, with respect to elections,
				legislative matters, or referendums, or
									(iv)any direct
				communication with a covered executive branch official in an attempt to
				influence the official actions or positions of such
				official.
									.
					(2)Conforming
			 amendments
						(A)Section
			 162(e)(2)(A) of such Code is amended by striking paragraph
			 (1)(A) and inserting paragraph (1)(B)(i).
						(B)Section
			 162(e)(5)(B) of such Code is amended by striking paragraph (1)(A) and
			 (D) each place it appears and inserting paragraph (1)(B)(i) and
			 (iv).
						(C)Section
			 6033(e)(1)(B)(ii) of such Code is amended by striking subparagraphs (A)
			 and (D) of section 162(e)(1) and inserting clauses (i) and (iv)
			 of section 162(e)(1)(B).
						(b)Exception to
			 allowance of deduction for amounts expended on behalf of another
			 personSubparagraph (A) of section 162(e)(5) of the Internal
			 Revenue Code of 1986 is amended—
					(1)by striking
			 In the case of and inserting the following:
						
							(i)In
				generalExcept as provided in clause (ii), in the case
				of
							, and
					(2)by adding at the
			 end the following new clauses:
						
							(ii)Exception not
				to apply with respect to certain organizations failing to file
				reportsClause (i) shall not apply to any activity described in
				paragraph (1) which is a independent Federal election-related activity
				expenditure (as defined in section 7701(a)(51)) unless the taxpayer has
				complied with the requirements of sections 303, 304, 353 and 354 of the Federal
				Election Campaign Act of
				1971.
							.
					(c)Penalty for
			 improperly claiming deduction
					(1)In
			 generalSection 6662(b) of the Internal Revenue Code of 1986 is
			 amended by inserting after paragraph (7) the following new paragraph:
						
							(8)Any improper
				independent Federal election-related activity expenditure
				deduction.
							.
					(2)Improper
			 election-related activity expenditure deductionSection 6662 of
			 such Code is amended by adding at the end the following new subsection:
						
							(k)Improper
				independent Federal election-related activity expenditure
				deductionFor purposes of this subsection, the term
				improper independent Federal election-related activity expenditure
				deduction means, for any taxable year, any portion of an understatement
				for such taxable year which is attributable to any independent Federal
				election-related activity expenditure (as defined in section 7701(a)(51))
				improperly claimed as a deduction under section
				162.
							.
					(d)Certification
			 of compliance on tax return
					(1)In
			 generalThe Secretary of the Treasury, or the Secretary's
			 delegate, shall revise appropriate tax forms to provide that the chief
			 executive officer (or the equivalent) of any person claiming a trade or
			 business expense as a deduction under section 162 of the Internal Revenue Code
			 of 1986 on an income tax return provide an answer to the following questions on
			 such return:
						
							(1)Has the taxpayer
				made a independent Federal election-related activity expenditure (as defined in
				section 7701(a)(51) of the Internal Revenue Code of 1986) during the period
				covered by the tax return?
							(2)Has the taxpayer
				claimed a deduction for any independent Federal election-related activity
				expenditure (as so defined) on the tax
				return?
							.
					(2)PenaltySection
			 7207 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new sentence: Any person required to provide an answer with
			 respect to election-related activity expenditures pursuant to section 303(d)(1)
			 of the Follow the Money Act of
			 2013 who willfully provides a false or fraudulent answer with
			 respect to such expenditures shall be fined not more than $1,000,0000, or
			 imprisoned not more than 10 years, or both..
					(e)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2014.
					(2)Certification
			 and penaltyThe amendments made by subsection (d) shall apply to
			 returns required to be filed after December 31, 2014.
					303.Prohibition on
			 discrimination against donorsChapter 43 of title 18, United States Code,
			 is amended by adding at the end the following new section:
				
					1925.Prohibition
				on discrimination against donors in connection with Federal elections
						Whoever, being
				an officer or employee of the United States or of any department or agency
				thereof, discriminates against any person on the basis of any information
				reported under section 304 or 354 of the Federal Election Campaign Act of 1971
				shall be fined under this title 18, or imprisoned not more than one year, or
				both; and shall be removed from office or
				employment.
						.
			304.SeverabilityIf any provision of this Act or any
			 amendment made by this Act, or the application of a provision to any person or
			 circumstance, is held to be unconstitutional, the remainder of this Act and the
			 amendments made by this Act, and the application of the provisions to any
			 person or circumstance, shall not be affected by the holding.
			
